MARTIN (Robert M.), Judge,
dissenting.
In his order granting defendant’s post-trial motions by setting aside the verdicts and granting defendants new trials on the *420issues of damages, Judge Peel recited the grounds for defendants’ motions as follows:
(1) That there was a manifest disregard by the jury of the instructions of the Court,
(2) Excessive damages appearing to have been given in each case under the influence of passion or prejudice, and
(3) The insufficiency of the evidence to justify the verdict in each case and that said verdict in each case is contrary to law.
While a trial court is not required to specify grounds for its order allowing a litigant’s motion to set aside the verdict and grant a new trial, Glen Forest Corp. v. Bensch, 9 N.C. App. 587, 176 S.E. 2d 851 (1970), Judge Peel adopted the reasons stated in defendants’ motions as his own by reciting them in his order and -by giving no further or contrary reason for granting defendants’ motions. The three grounds stated are listed in N.C. Gen. Stat. § 1A-1, Rule 59(a) in subsections (5), (6) and (7), respectively. Unless an abuse of discretion is shown, any one of these reasons justified Judge Peel’s action in allowing defendants’ motions.
As Chief Justice Sharp stated in Britt v. Allen, 291 N.C. 630, 635, 231 S.E. 2d 607, 611-612 (1977),
The adoption of the Rules of Civil Procedure (N.C. Sess. Laws 1967, ch. 954, § 4, effective 1 January 1970; N.C. Sess. Laws 1969, ch. 803, § 1) and the repeal of G.S. 1-207 (1953) did not diminish the trial judge’s traditional discretionary authority to set aside a verdict. The procedure for exercising this traditional power was merely formalized in G.S. 1A-1, Rule 59, which lists eight specific grounds and one “catch-all” ground on which the judge may grant a new trial.
Chief Justice Sharp also stated, “ ‘[t]he power of the court to set aside the verdict as a matter of discretion has always been inherent, and is necessary to the proper administration of justice.’ Bird v. Bradburn, 131 N.C. 488, 489, 42 S.E. 936 (1902).” Id. at 634, 231 S.E. 2d at 611. This Court has held many times that a motion to set aside the verdict and for a new trial on grounds other than some question of law or legal inference which the judge decides is addressed to the sound discretion of the trial judge, whose ruling, in the absence of abuse of discretion, is not reviewable on appeal. *421Land Co. v. Wood, 40 N.C. App. 133, 252 S.E. 2d 546 (1979); Hoover v. Kleer-Pak, 33 N.C. App. 661, 236 S.E. 2d 386, rev. denied, 293 N.C. 360, 237 S.E. 2d 848 (1977); Board of Transportation v. Harvey, 28 N.C. App. 327, 220 S.E. 2d 815 (1976); Glen Forest Corp. v. Bensch, supra.
The record discloses that after hearing evidence for five days, the jury determined the issues in thirty minutes. In my opinion the record does not show that the able and conscientious trial judge abused his discretion.
I vote to affirm.